


Exhibit 10.28

 

NBTY, INC.
2009 EQUITY AWARDS PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

AGREEMENT (“Agreement”), dated as of               , 20    , by and between
NBTY, Inc., a Delaware corporation (the “Company”), and                         
(the “Grantee”).

 

The Compensation and Stock Option Committee of the Board of Directors of the
Company (the “Committee”) granted this restricted stock award (the “Award”) on
                  , 20     (the “Grant Date”) under the NBTY, Inc. 2009 Equity
Awards Plan (the “Plan”).  Unless otherwise indicated, any capitalized term used
but not defined herein shall have the meaning ascribed to such term in the
Plan.  A copy of the Plan as in effect on the date hereof has been delivered to
the Grantee.  By signing and returning this Agreement, the Grantee acknowledges
having received and read a copy of the Plan as in effect on the date hereof and
agrees to comply with the Plan, this Agreement and all applicable laws and
regulations.

 

Accordingly, the parties hereto agree as follows:

 

1.             Grant of Award.  Subject in all respects to the Plan and the
terms and conditions set forth herein and therein, the Grantee is hereby granted
an Award with respect to                                    (      ) shares of
the Common Stock.

 

2.             Restriction Period and Vesting.

 

(a)      For purposes of this Agreement, the Restriction Period is the period
beginning on the Grant Date and ending on the            anniversary of the
Grant Date (the “Restriction Period”). The Committee may, in accordance with the
Plan and to the extent permitted by section 409A of the Code (if applicable),
accelerate the expiration of the Restriction Period as to some or all of the
shares of Common Stock at any time.

 

(b)      Except as set forth in subsection (c) of this Section 2, the following
table indicates each date upon which the Grantee shall first become vested in
the percentage of the Award indicated beside each such date, provided that the
Grantee has not had a Termination at any time prior to such date (each of the
dates set forth below being herein called a “Vesting Date”):

 

Vesting Date

 

Total
Percentage Vested

 

1st Anniversary of Grant Date

 

0

%

2nd Anniversary of Grant Date

 

 

%

 

 

 

 

Anniversary of Grant Date

 

100

%

 

--------------------------------------------------------------------------------


 

There shall be no proportionate or partial vesting in the periods prior to each
Vesting Date; vesting shall occur only on the appropriate Vesting Date.  The
period during which any portion of the Award remains unvested being hereinafter
referred to as the “Restriction Period”.

 

(c)           Upon the occurrence of a Change in Control, the Award shall
immediately vest with respect to all shares of Common Stock subject thereto.

 


3.             CUSTODY AND DELIVERY OF CERTIFICATES REPRESENTING COMMON STOCK. 
THE SHARES OF COMMON STOCK SUBJECT TO THE AWARD MAY BE HELD BY A CUSTODIAN IN
BOOK ENTRY FORM WITH THE RESTRICTIONS ON SUCH SHARES OF COMMON STOCK DULY NOTED
OR, ALTERNATIVELY, THE COMPANY MAY HOLD THE CERTIFICATE OR CERTIFICATES
REPRESENTING SUCH SHARES OF COMMON STOCK, IN EITHER CASE UNTIL THE AWARD SHALL
HAVE VESTED, IN WHOLE OR IN PART, PURSUANT TO SECTION 2.  AS SOON AS PRACTICABLE
AFTER THE SHARES OF COMMON STOCK SHALL HAVE VESTED PURSUANT TO SECTION 2, BUT IN
NO EVENT LATER THAN SIXTY (60) DAYS FOLLOWING THE EXPIRATION OF THE RESTRICTION
PERIOD, THE RESTRICTIONS SHALL BE REMOVED FROM THOSE OF SUCH SHARES OF COMMON
STOCK THAT ARE HELD IN BOOK ENTRY FORM, AND THE COMPANY SHALL DELIVER TO THE
GRANTEE ANY CERTIFICATE OR CERTIFICATES REPRESENTING SHARES OF COMMON STOCK THAT
ARE HELD BY THE COMPANY AND DESTROY OR RETURN TO THE GRANTEE THE STOCK POWER OR
POWERS RELATING TO SUCH SHARES OF COMMON STOCK.  IF SUCH STOCK POWER OR POWERS
ALSO RELATE TO UNVESTED SHARES OF COMMON STOCK, THE COMPANY MAY REQUIRE, AS A
CONDITION PRECEDENT TO THE DELIVERY OF ANY CERTIFICATE PURSUANT TO THIS
SECTION 3, THE EXECUTION AND DELIVERY TO THE COMPANY OF ONE OR MORE IRREVOCABLE
STOCK POWERS RELATING TO SUCH UNVESTED SHARES OF COMMON STOCK.  THE COMPANY
SHALL PAY ALL ORIGINAL ISSUE OR TRANSFER TAXES AND ALL FEES AND EXPENSES
INCIDENT TO THE DELIVERY OF ANY VESTED SHARES OF COMMON STOCK SUBJECT TO THE
AWARD, EXCEPT AS OTHERWISE PROVIDED IN SECTION 3.2 OF THE PLAN WITH RESPECT TO
WITHHOLDING OBLIGATIONS.


 

4.             Termination.  “Termination” shall mean the Holder’s termination
of employment with the Company and its subsidiaries, except that if the Holder
is an outside director, “Termination” shall mean the cessation of the Holder’s
service on the Board and if the Holder is a consultant, “Termination” shall mean
the cessation of the Holder’s performance of services for the Company and its
subsidiaries.

 

Subject to the terms of the Plan and this Agreement:

 

(a)           In the event of the Grantee’s Termination by reason of death,
disability (as defined in section 22(e)(3) of the Code) or involuntary
Termination without “cause” (as defined herein), then the tranche of the shares
of Common Stock subject to the Award which are next scheduled to vest on or
after the Grantee’s date of Termination shall become vested, and the remaining
tranches of such shares of Common Stock which are unvested on the Grantee’s date
of Termination, if any, shall be forfeited and such shares shall be cancelled by
the Company.  For purposes of this Agreement, “cause” shall mean:  (i) the
disclosure or misuse of confidential information or trade secrets;
(ii) activities in violation of the policies of the Company or any of its
subsidiaries, including, without limitation, the Company’s insider trading
policy; (iii) the violation or breach of any material provision in any
employment contract or agreement among the Grantee and the Company or any of its
subsidiaries; (iv) engaging in conduct relating to the Grantee ‘s employment
with the Company or any of its subsidiaries for which either criminal or civil
penalties may be sought; and (v) willful engaging in conduct that is
demonstrably injurious to the Company or any of its subsidiaries, monetarily or
otherwise, including conduct that, in the

 

2

--------------------------------------------------------------------------------


 

reasonable judgment of the Committee, does not conform to the standard of
conduct expected of the Company’s executives or employees. The determination of
whether an employee’s or former employee’s Termination was for cause shall be
made by the Committee in good faith and in its sole discretion.

 

(b)           If the Grantee experiences a Termination for any reason other than
as described in Section 4(a), all rights with respect to the shares of Common
Stock subject to the Award which are unvested on the date of the Grantee’s
Termination shall be forfeited by the Grantee and such shares of Common Stock
shall be cancelled by the Company.

 

5.             Change in Control.   Notwithstanding the provisions of
Section 3.6 of the Plan, in the event of a Change in Control, the Award shall be
treated in accordance with one of the following methods as determined by the
Committee in its sole discretion: (i) the Award may be cancelled for fair value
(as determined in the sole discretion of the Committee) or (ii) a new award may
be issued in substitution of the Award that will substantially preserve the
otherwise applicable terms of the Award, as determined by the Committee in its
sole discretion.

 

6.             Restriction on Transfer of Award.  No part of the Award shall be
anticipated, alienated, attached, sold, assigned, pledged, encumbered, charged,
hypothecated or otherwise transferred other than by will or by the laws of
descent and distribution. The Award shall not be subject to levy by reason of
any execution, attachment or similar process.  Upon any attempt to anticipate,
alienate, attach, sell, assign, pledge, encumber, charge, hypothecate or
otherwise transfer the Award or in the event of any levy upon the Award by
reason of any execution, attachment or similar process contrary to the
provisions hereof, the Award shall immediately and automatically become null and
void.

 

7.             Rights as a Stockholder; Adjustments.  (a)  During the
Restriction Period, the Grantee will be the beneficial and record owner of the
shares of Common Stock subject to the Award and will have full voting rights
with respect thereto.  During the Restriction Period, all ordinary cash
dividends paid upon any shares of Common Stuck subject to the Award will be
retained by the Company for the account of the Grantee.  Such dividends shall be
paid to the Company if for any reason the shares of Common Stock subject to the
Award upon which such dividends were paid are forfeited.  Upon the expiration of
the Restriction Period (but in no event later than sixty (60) days following the
expiration of the Restriction Period), all dividends made on shares of Common
Stock not forfeited and retained by the Company will be paid to the Grantee.
Extraordinary dividends, additional shares and other property distributed to the
Grantee in respect of the shares of Common Stock subject to the Award, as
dividends or otherwise, will be subject to the same restrictions applicable to
such shares of Common Stock subject to the Award.

 

(b)           The Committee will adjust the terms of the Award (including,
without limitation, the number of shares of Common Stock underlying the Award
and the type of property to which the Award relates), in such manner as it deems
appropriate (including, without limitation, the cancellation of the Award in
exchange for cash amounts determined by the Committee) to prevent the
enlargement or dilution of rights, or otherwise as it deems appropriate, for any
increase or decrease in the number of issued shares of Common Stock (or issuance
of shares of stock other than Common Stock) resulting from a recapitalization,
stock split, reverse stock split,

 

3

--------------------------------------------------------------------------------


 

stock dividend, spin-off, split-up, combination, reclassification or exchange of
Common Stock, merger, consolidation, rights offering, separation, reorganization
or liquidation, or any other change in the corporate structure or shares of the
Company, including any extraordinary dividend or extraordinary distribution. 
After any adjustment made pursuant to this Section 7(b), the number of shares of
Common Stock subject to the Award will be rounded down to the nearest whole
number.  Any adjustment to the Award by the Committee pursuant to this
Section 7(b) shall be final, binding and conclusive.

 


8.             TAX WITHHOLDING.


 

As a condition to the delivery of any shares of Common Stock, cash or other
securities or property pursuant to the Award or the lifting or lapse of
restrictions on the Award, or in connection with any other event that gives rise
to a federal or other governmental tax withholding obligation on the part of the
Company relating to the Award (including, without limitation, FICA tax), (a) the
Company may deduct or withhold (or cause to be deducted or withheld) from any
payment or distribution to the Holder shares of Common Stock otherwise
deliverable, (b) the Committee shall be entitled to require that the Holder
remit cash to the Company (through payroll deduction or otherwise) or (c) the
Company may enter into any other suitable arrangements to withhold, in each case
in an amount sufficient in the opinion of the Company to satisfy such
withholding obligation.  In each case, the shares of Common Stock deducted or
withheld from any payment or distribution shall not have an aggregate Fair
Market Value in excess of the minimum amount required to be withheld.  Any
fraction of a share of Common Stock which would be required to satisfy such
obligation shall be disregarded and the remaining amount due shall be paid in
cash by the Holder.

 

9.             Provisions of Plan Control.  This Agreement is subject to all the
terms, conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time.  The Plan is incorporated herein by reference.  If and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly.  This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof and supersedes any prior agreements between the Company and the Grantee
with respect to the subject matter hereof.

 

10.           Notices.  Any notice or communication given hereunder (each a
“Notice”) shall be in writing and shall be sent by personal delivery, by courier
or by United States mail (registered or certified mail, postage prepaid and
return receipt requested), to the appropriate party at the address set forth
below:

 

If to the Company, to:

 

NBTY, Inc.

2100 Smithtown Avenue

Ronkonkoma, New York 11779

Attention:  General Counsel

 

4

--------------------------------------------------------------------------------


 

If to the Grantee, to:  the address for the Grantee on file with the Company;

 

or such other address or to the attention of such other person as a party shall
have specified by prior Notice to the other party.  Each Notice will be deemed
given and effective upon actual receipt (or refusal of receipt).

 

11.           No Obligation to Continue Service.  This Agreement is not an
agreement of employment or retention.  This Agreement does not guarantee that
the Company or its subsidiaries will employ, retain or continue to employ or
retain the Grantee during the entire term of this Agreement (or any portion
thereof), including but not limited to any period during which the Award is
outstanding, nor does it modify in any respect the Company’s or its
subsidiaries’ right to terminate or modify the Grantee’s employment or retention
or compensation.

 

12.           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the state of Delaware, without regard to
principles of conflict of laws.

 

13.           Waiver of Jury Trial.  The Grantee waives any right it may have to
trial by jury in respect of any litigation based on, arising out of, under or in
connection with this Agreement or the Plan.

 

14.           Choice of Forum.

 

(a)           Jurisdiction.  The Company and the Grantee, as a condition to the
Grantee’s receipt of the Award, hereby irrevocably submit to the exclusive
jurisdiction of any state or federal court located in Suffolk County, New York
over any suit, action or proceeding arising out of or relating to or concerning
the Plan or this Agreement.  The Company and the Grantee, as a condition to the
Grantee’s receipt of the Award, acknowledge that the forum designated by this
Section 14(a) has a reasonable relation to the Plan and this Agreement and to
the relationship between the Grantee and the Company.  Notwithstanding the
foregoing, nothing herein shall preclude the Company from bringing any action or
proceeding in any other court for the purpose of enforcing the provisions of
Section 14.

 

(b)           Acceptance of Jurisdiction.  The agreement by the Company and the
Grantee as to forum is independent of the law that may be applied in the action,
and the Company and the Grantee, as a condition to the Grantee’s receipt of the
Award, (i) agree to such forum even if the forum may under applicable law choose
to apply non-forum law, (ii) hereby waive, to the fullest extent permitted by
applicable law, any objection which the Company or the Grantee now or hereafter
may have to personal jurisdiction or to the laying of venue of any such suit,
action or proceeding in any court referred to in Section 14(a), (iii) undertake
not to commence any action arising out of or relating to or concerning the Plan
or this Agreement in any forum other than the forum described in this Section 14
and (iv) agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any such suit, action or proceeding in any such
court shall be conclusive and binding upon the Company and the Grantee.

 

5

--------------------------------------------------------------------------------


 

(c)           Service of Process.  The Grantee, as a condition to the Grantee’s
receipt of the Award, hereby irrevocably appoints the General Counsel of the
Company as the Grantee’s agent for service of process in connection with any
action, suit or proceeding arising out of or relating to or concerning the Plan
or this Agreement, who shall promptly advise the Grantee of any such service of
process.

 

(d)           Confidentiality.  The Grantee, as a condition to the Grantee’s
receipt of the Award, agrees to keep confidential the existence of, and any
information concerning, a dispute, controversy or claim described in Section 14,
except that the Grantee may disclose information concerning such dispute,
controversy or claim to the court that is considering such dispute, controversy
or claim or to the Grantee’s legal counsel (provided that such counsel agrees
not to disclose any such information other than as necessary to the prosecution
or defense of the dispute, controversy or claim).

 

15.           Section 409A.

 

(a)           Notwithstanding any provision to the contrary herein, to the
extent any payment to be made pursuant to this Award in connection with a
Termination would be subject to the additional tax of section 409A of the Code,
the payment shall be delayed until six months after such Termination (or, if
earlier, the Grantee’s death).

 

(b)           It is intended that this Agreement comply with the provisions of
section 409A of the Code, to the extent applicable thereto.  This Agreement
shall be administered and interpreted in a manner consistent with this intent. 
Notwithstanding the foregoing, no particular tax result for the Grantee with
respect to any income recognized by the Grantee in connection with the Award is
guaranteed under the Plan or this Agreement, and the Grantee solely shall be
responsible for any taxes, interest, penalties or other amounts imposed on the
Grantee in connection with the Agreement or Award.

 

16.           Counterparts.  This Agreement may be executed with counterpart
signature pages or in separate counterparts, each of which shall be an original
and all of which taken together shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

GRANTEE

NBTY, INC.

 

 

 

 

 

 

By:

 

[Name]

 

Name:

 

 

Title

 

6

--------------------------------------------------------------------------------
